 NATIONALLEADCOMPANY651NATIONAL LEADCOMPANYandUNITED GAS,COKE AND CHEMICALWORKERS OF AMERICA,CIO,PETITIONER.Case No.4FWi-1248.December 27, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold X. Summers,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.,'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-lnemberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved 2 claim to represent certainemployees of the Employer.3.The MESA contends that its current contract with the Employereffective on March 3, 1950, and expiring March 7, 1952, constitutes abar to this proceeding.'The Employer, though taking no position atthis hearing, has indicated that it considers itself bound by the exist-ing contract.The Petitioner and Local 469 argue that this contractcontains an illegal union-security clause and so cannot operate as abar to a representation proceeding.With respect to a "clarification"of the disputed union-security clause, which clarification was executedafter the Petitioner requested recognition by the Employer, both thePetitioner and Local 469 contend : (a) that the alleged clarification isan amendment; and (b) that the amendment coming after the Peti-tioner's request for recognition was too late to cure any defect in thecontract insofar as this proceeding is concerned.The Petitioner fur-ther contends that there has been a schism in the MESA such as wouldpreclude the contract from operating as a bar.1 In view of our decision In this case,we find it unnecessary to pass upon the rejectionat the hearing of the offersof proof with respect tothe alleged schism.2 Intervening in this caseare the Mechanics Educational Society of America, Local 22,herein called the MESA, on the basis of a currentcontractwith the Employer,and Local469, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL,herein calledLocal 469.During the informal Investigation,Local 917,InternationalBrotherhoodofTeamsters,Chauffeurs, 'Warehousemen and Helpers ofAmerica, AFL,made a claim of interest.However, atthe openingof the hearing, Local917 withdrewits claim and did not furtherparticipatein the proceedings.8The record shows thatthis agreement is betweenthe EmployerandLocalNo. 21.The nationalrepresentative of the MechanicsEducationalSociety of America testified thatthe errorwas due toa conflictIn the numbering of locals;thatthe existing Local No. 21had no interest in this proceeding;and that LocalNo. 22was the proper designation forthe signatory local.97 NLRB No. 93. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union-security provision of the Employer-MESA contract readsas follows :3.The Company recognizes the Union as the sole and exclusiveCollective Bargaining Agent of all its eligible employees in thematter of rates of pay, hours of work, adjustment of grievancesand other conditions of employment.The Company will not re-tain in its employ any eligible individual who is not or does notwithin thirty (30) days after his employment become and remaina member in good standing of Local 21, M. E. S. A. Pursuant tothe regulations held forth by the National Labor Relations Boardfor the Union Shop Election held December 16, 1948 then certifiedby the National Labor Relations Board on December 24, 1948.Examiningthis provision in the light of the decision of the Boardin theCharles A. Krarz+ase MillingCo. case,4 we find that the aboveclause,by not according a 30-day grace period to persons employedmore than 30 days who were not already members of the union on theeffective date of the contract, provides for union security in excess ofthat permitted by Section 8 (a) (3) of the Act, and is unlawful withinthe meaning of that section.The contract, therefore, cannot operateas a bar to this proceeding.With respect to the so-called "clarification" of the union-securityclause,5which we find constitutes an amendment to the contract ofMarch 3, 1950, and not merely a statement of the actual practice of thecontracting parties, as contended by the MESA, the record showsthat it was signed on June 23, 1951, whereas the Petitioner's demandfor recognition was made on June 20, 1951.However, within 10 daysof making the claim, on June 28, 1951, the Petitioner filed the petitionin this case.Because the claim for recognition was made during theperiod in which the unlawful union-security clause was- in effect, andas the petition was filed within 10 days of the making of that claim,the fact that the defect in the contract had been remedied by the June23,1951, amendment, cannot bar the petition in this case.eWe find no4 97 NLRB No. 536" The pertinent parts of this"Memorandum to Agreement" read :...It is agreed between the Parties that the Union Shop gecurity Clause in thePresent Agreement...datedMarch 8, 1950, in order to comply with certainInterpretations and Regulations of the National Labor Relations Board be changedto read as follows :As a condition of employment all employees covered by this agreement shall onor after the 30th day after the execution of this agreement,or in the case of newemployees, on or after 30 days following the beginning of such employment, shallbecome and remain members in good standing...InM. E S. A. Local 22. . . .6 TheGeneral'Electric X-Ray Corporationcase, 67 NLRB 997, decided that an otherwisevalid contract could not constitute a bar if it was executed after a claim of representationwas made, provided that a formal petition was filed within 10 days after the making ofthe claim. NATIONALLEADCOMPANY653merit in MESA's contention that the unlawful union-security provi-sion of the contract was not followed in actual practice by the con-tracting parties.The Board has held that the mere existence of anunlawful union-security provision acts as a restraint upon anyemployee entitled to refrain from union activity during the 30-daygrace period provided for in Section 8 (a) (3) of the Act.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the MESA contend that the existing unitestablished by the contract, consisting of the production, maintenance,plant clerical, and office clerical employees at the Employer's PerthAmboy, New Jersey, plant, is appropriate.Although the Petitionerand Local 469 agreed at the hearing that the existing unit was appro-priate, they did so only in the interest of speed and to avoid delay.The record shows that both the Petitioner and Local 469, without giv-ing specific reasons therefor, have expressed doubts as to the proprietyof including plant and office clerical workers with the production andmaintenance employees. In accordance with our customary policy,we shall include the plant clerical employees," but exclude the officeclerical employees .9In view of the fact that the Petitioner has notmade an adequate showing of interest among the office clerical em-ployees, we shall not direct an election among these employees.10We find that all production, maintenance, machine shop, and power-house employees, clerks and porters, and plant clerical employees ofthe Employer at its Perth Amboy, New Jersey, plant, excluding alloffice clerical employees, the plant cashier, the purchasing agent, con-fidential secretaries, medical technicians, confidential employees of theindustrial relations department, truck drivers and helpers,u guards,and supervisors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'Aluminum Company of America,93 NLRB 1190 ;Anaconda Wire and Cable Company,90 NLRB No.5, not reported in printed volumes of Board decisions.Because there existsno ambiguity in the meaning of the union-security provision,the hearing officer properlyrejected the MESA's offer of proof as to the actual practice of the parties with respectto.the enforcement of that provision.CfNewton Investigation Bureau,93 NLRB 1574.8United States Smelting,Refining and Mining Company,93 NLRB 1280.8 J. P. StevenstCo., Inc.,93 NLRB 1513.10 Chase Aircraft Company, Inc.,91 NLRB 288.11Tuck drivers and helpers are currently represented by Local 469, an intervenor in thisproceeding.